DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marmet et  al (IDS reference - US 2018/0074207).

    PNG
    media_image1.png
    464
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    493
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    561
    521
    media_image3.png
    Greyscale


a first correlator (i.e. correlation function(s) 310 of Fig 4 above and 510 of Fig 5a above) configured to correlate a code signal, derived from one of the satellite signals, with a plurality of replica code signals to determine a plurality of code correlation sums ([0075]), the code correlation sums comprising:
a prompt code correlation sum (i.e. P of Fig 7 above and similar described in Fig 1) ([0050]; [0055]);
a plurality of early code correlation sums (i.e. E of Fig 7 above and similar described in Fig 1) ([0050]; [0055]); and
a plurality of late code correlation sums (i.e. L of Fig 7 above and similar described in Fig 1) ([0050]; [0055]),
wherein the replica code signals are indicative of different satellite signal propagation delays (Abstract; [0004]; [0070]);
a second correlator (i.e. reads on Fourier transform 511 of Fig 5a above) configured to correlate the code correlation sums with a plurality of replica carrier signals to determine a plurality of correlation magnitudes at frequencies of the replica carrier signals, the replica carrier signals comprising a plurality of Doppler frequency offsets (i.e. as known in the art, a Fourier transform of signal is a correlation of the signal with a plurality of complex exponentials (i.e. reads on “replica carrier signals” as claimed), which produces a plurality of correlation 
a LOS identification module (i.e. reads on 410, 411, 412, 413, 414, 311 in Fig 4 above and/or Log 512 in conjunction with FFT-1 513 in Fig 5a above) configured to identify the LOS signal based on signal propagation delays corresponding to local maxima within the correlation magnitudes ([0082]-[0093]; [0098]-[0102]).
In addition, Marmet et al disclose a non-transitory computer-readable medium storing instructions which, when executed cause at least one processor to perform the method as claimed ([0130]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 2-8, 10-15, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0286088 discloses an apparatus for vector tracking a plurality of satellite signals received by a Global Navigation Satellite System (GNSS) receiver from a plurality of satellites and a method for use thereof.  The apparatus comprises: a hypothesis determiner configured to determine a most likely velocity hypothesis from a plurality of velocity hypotheses based on a plurality of correlation values, and to transfer data related to the most likely velocity hypothesis to a navigation engine of the GNSS receiver for tracking the satellite signals, wherein the plurality of velocity hypotheses have been generated based on a navigation engine output indicative of a current and/or a previous extended velocity solution for the GNSS receiver; and wherein the plurality of correlation values have been determined by a plurality of correlators and represent correlations between a plurality of first signals each comprising an expected Doppler shift derived from one of the plurality of velocity hypotheses, and a plurality of second signals each comprising a true Doppler shift derived from one of the plurality of satellite signals.
US 11,187,810 discloses methods and apparatus for tracking a plurality of satellite signals received by a Global Navigation Satellite System, GNSS, receiver from a plurality of satellites, each satellite signal being processed in a different one of a plurality of channels of the GNSS receiver.  At least one summing unit is configured to sum corresponding correlation values from each of a plurality of sets of correlation values, each set from one of the plurality of channels, to determine a plurality of summed correlation values, wherein each correlation value in a set represents a correlation between a signal derived from a corresponding one of the plurality of received satellite signals, and one of a plurality of replica signals each based on a 
US 8,775,076 discloses a position calculating method comprising: receiving a positioning signal; and performing a position calculating operation using the received positioning signal, the position calculating operation being an operation based on a given probability distribution model having at least a variation in previous operation result as a random variable.
US 8,358,244 discloses a multipath signal evaluation method includes, carrying out a correlation calculation on a received signal from a positioning satellite to obtain a peak correlation value, and determining reliability for a received multipath signal by using the peak correlation value and a correlation value at a phase delayed from a peak phase in which the peak correlation is obtained.
US 2007/0253471 discloses a method of detecting a spreading code of a received spread-spectrum signal, in particular a spreading code identifying a space vehicle of a GPS system.  The method comprises correlating the received spread-spectrum signal with a reference signal to detect the presence of one of a number of reference spreading codes.  The correlating further comprises differentiating at least one of the received spread-spectrum signal, the reference signal, and the correlation signal, the correlating resulting in a differentiated correlation signal.
US 6,198,765 discloses a spread spectrum receiver uses a comparison of the magnitude of the code correlation amplitudes at equal power at a one chip spacing to the magnitude at a central position there between to determine if multipath interference is present.  The lead or lag 
US 5,808,582 discloses a global positioning system receiver includes an inbound signal terminal to receive an inbound global positioning system signal having an inbound PRN code from a global positing system signal source.  A local PRN code generator is configured to generate a local PRN code.  A discriminator is coupled to the inbound signal terminal and to the local PRN code generator and configured to compare the inbound signal and the local PRN code and to generate a discriminator signal containing a positive portion and a negative portion.  A processor is coupled to the discriminator and configured to receive the discriminator signal to process the discriminator signal to determine a bit code and to determine a distance from the global positing system signal source based on said bit code.  In one embodiment, the discriminator includes an acquisition mode configured to acquire the inbound PRN code wherein the discriminator has a first gate width and a tracking mode configured to track the PRN code wherein the discriminator has a second gate width less than the first gate width.  Advantages of the invention include improved multipath signal rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646